DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/877,147, filed on 05/18/2020. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

3.	In the response filed July 01, 2022, Applicant amended claims 1-2, 5-6, 10, and 12-20, and did not cancel any claims. No new claims were presented for examination.

4.	Applicant's amendments to claims 10 and 13-20 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objections; accordingly, the claim objections have been removed. 

5.	Applicant's amendments to claims 2, 5, 12, and 15 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112; accordingly, the rejection of claims 2, 5, 12, and 15 under 35 U.S.C. 112 has been withdrawn.

6.	Applicant's amendments to claims 6 and 16 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112; accordingly, the rejection of claims 6 and 16 under 35 U.S.C. 112 has been maintained.

7.	Applicant's amendments to claims 1-2, 5-6, 10, and 12-20 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, the rejection of claims 1-20 under 35 U.S.C. 101 has been maintained.

Response to Arguments

8.	Applicant's arguments filed July 01, 2022, have been fully considered.

9.	Applicant submits “Clearly, these individual steps are not a mental process, as the above-referenced claim elements.” [Applicant’s Remarks, 07/01/2022, page 10]

	In response to Applicant’s argument that the “automatically generating a near real-time notification associated with the job posting; and sending, to a computing device of a user associated with said each saved search, the near real-time notification associated with the job posting” are not a mental process,” it is noted that these steps were not identified as reciting a mental process.

10.	Applicant submits “that the claims, when properly considered in their entirety (e.g., each claim considered as a whole), recite far more than either of the alleged abstract ideas, and integrates any abstract idea into a practical application.” [Applicant’s Remarks, 07/01/2022, page 11]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that the claims are integrated into a practical application. The additional elements in exemplary claim 1 are directed to a database and a computing device, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution activities (i.e., sending the near real-time notification associated with the job posting), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The sending activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(f)-(h). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Accordingly, this argument is found unpersuasive.

11.	Applicant submits “nowhere within Pattabiraman is there any suggestion that the matching operations occurs for each saved search of a plurality of saved searches.” Applicant further submits that “Pattabiraman does not describe or suggest that the matching operation occurs “in response to receiving a job posting in a database of an online service.” [Applicant’s Remarks, 07/01/2022, page 13]

	In response to the Applicant’s arguments, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 07/01/2022, which has been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 3 that are believed to be addressed via the new ground of rejection under §103 set forth in the instant office action, which incorporates new references to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

12.	Applicant submits that Pattabiraman does not teach “adding said each saved search of the first subset of saved searches to a second subset of saved searches if the job posting satisfies the second set of search criteria.” [Applicant’s Remarks, 07/01/2022, page 14]

	Applicant’s arguments, see Applicant’s Remarks, page 14, filed 07/01/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

13.	 Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Objections

14.	Claim 9 is objected to because of the following informalities: improper claim markings.

The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). Claim 9 shows the following status identifier: Cancelled. However, claim 9 shows text. No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered." See MPEP 1.121(c). Appropriate correction is required.

Claim Rejections - 35 USC § 101

15.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.
17.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10), and system (claims 11-20) are directed to at least one potentially eligible category of subject matter (i.e., process and machine, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for notifying users if career opportunities (see paragraph [0051] of the Specification: “Notification system generates a notification about a job posting. Once data about a job posting reach notification system, a notification or alert may be generated through a communication channel that a user has specified.”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- in response to receiving a job posting in a database of an online service, initiating a near real-time notification generation process by: processing the job posting to identify, in the job posting, a first set of attribute values that corresponds with a first set of attributes (The “identify” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and describes managing human activity or interaction since the identifying is an evaluation of job posting attributes values to notify a user of a job opportunity as noted in par. [0013] of the Spec);
- for each saved search of a plurality of saved searches specified by an end-user of the online service: determining whether the job posting satisfies a first set of search criteria of said each saved search (The “determining” step can be accomplished mentally such as by human evaluation or judgment); 
- by determining whether the first set of attribute values matches the first set of search criteria of said each saved search (The “determining” step can be accomplished mentally such as via a human comparing and evaluating the first set of attribute values); 
- adding said each saved search to a first subset of saved searches if the job posting satisfies the first set of search criteria (The “adding” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and is also directly tied to the human user interaction data received in the preceding steps),
- for each saved search of the first subset of saved searches, processing the job posting to identify, in the job posting, a second set of attribute values that corresponds to a second set of attributes that is different than the first set of attributes (The “identify” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and describes managing human activity or interaction since the identifying is an evaluation of job posting attributes values to notify a user of a job opportunity) and
- determining whether the job posting satisfies a second set of search criteria of said each saved search by determining whether the second set of attribute values matches the second set of search criteria of said each saved search (The “determining” step can be accomplished mentally such as via a human comparing and evaluating the second set of attribute values); 
- adding said each saved search of the first subset of saved searches to a second subset of saved searches if the job posting satisfies the second set of search criteria (The “adding” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and is also directly tied to the human user interaction data received in the preceding steps),
- for each saved search of the second subset of saved searches, automatically generating a near real-time notification associated with the job posting (This step covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “generating” is tied directly to the user activities described in the preceding steps, and may also be taken as a rule/instruction for a human to perform).
Considered together, these steps set forth an abstract idea of providing job posting notifications to a user, which falls under the under the “Certain methods of organizing human activity” grouping, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Independent claim 11 recites similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements are: a database of an online service, and a computing device (claim 1); a database (claims 6 and 16); a computing device (claims 3, 5, 10, 13, 15, and 20); one or more processors; one or more non-transitory computer-readable storage media storing sequences of instructions; and a computing device (claim 11). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). The step to send, to a computing device of a user associated with said each saved search, the near real-time notification associated with the job posting, although part of the abstract idea itself, also encompasses insignificant extra-solution activity, which is not indicative of a practical application. See MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are: a database of an online service, and a computing device (claim 1); a database (claims 6 and 16); a computing device (claims 3, 5, 10, 13, 15, and 20); one or more processors; one or more non-transitory computer-readable storage media storing sequences of instructions; and a computing device (claim 11). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification at paragraph [0017]: e.g., “Examples of user devices 110-114 include  desktop computers, laptop computers, tablet computers, wearable devices, video game consoles, and smartphones. Also, although only a single network 116 is depicted and described, user devices 110-114 may be communicatively connected to server system 130 through different computer networks.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). Even if the step for sending is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) – Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10 and 12-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 3/13 recite “further comprising: for a particular saved search of the second subset of saved searches: determining whether data about the job posting has already been sent to a computing device of a particular user associated with the particular saved search; removing the particular saved search from the second subset of saved searches in response to determining that the data about the job posting has already been sent to the computing device of the particular user”, claims 4/14 recite “further comprising: for a first saved search of the second subset of saved searches: determining a first type of communication channel specified by a first user associated with the first saved search; sending a first notification about the job posting through the first type of communication channel; for a second saved search of the second subset of saved searches: determining a second type of communication channel specified by a second user associated with the second saved search, wherein the second type is different than the first type; sending a second notification about the job posting through the second type of communication channel”, claims 5/15 recite “further comprising: for each saved search of the second subset of saved searches: determining a frequency setting specified by a user associated with said each saved search; sending the near real-time notification to the computing device is based on determining that the frequency setting is set to instant”, claims 6/16 recite “further comprising: receiving the job posting comprising a plurality of attribute values; ingesting the job posting by: identifying an attribute value of an attribute in the set of attributes; determining a standardized identifier for the attribute value; storing the job posting with the standardized identifier for the respective attribute value in a database”; claims 7/17 recite “further comprising: receiving a search query from a first user, the search query including a set of attributes; identifying a corresponding value associated with each of the set of attributes; determining a standardized identifier for the corresponding value; associating the standardized identifier with a user identification associated with the first user; storing the user identifier and the standardized identifier as a first saved search,” however these limitations cover organizing human activity since they flow directly from the job posting queries involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also recite steps that can be accomplished mentally such as by human evaluation or judgment.  Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 8-10 and 18-20 have been evaluated as well, however similar to claims 3-7 and 13-17, these claims also recite details/steps that merely refine the same abstract idea recited in the independent claims. Furthermore, dependent claims 2/12 recite “further comprising: for a particular saved search of the second subset of saved searches: calculating a relevance score based on similarity between (1) one or more attributes of a user associated with the particular saved search and (2) one or more attributes of the job posting; determining whether the relevance score is above a threshold score; automatically sending the near real-time notification associated with the particular saved search only if the relevance score is above the threshold score,” the operations described in claims 2/12 describe activities that can be accomplished via mathematical calculations, relationships, or equations, and therefore even if they were not deemed as part of the same abstract idea set forth in the independent claims, these claims fall within the “Mathematical Concepts” abstract idea grouping. Furthermore, the sending step is at most directed to insignificant extra-solution activity, which is not indicative of a practical application. See MPEP 2106.05(g). The step for sending is at most directed to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). Dependent claims 6 and 16 recite additional elements of: a database. However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	Claims 1-2, 5, 8-12, and 18-20 mare rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan, Pub. No.: US 2008/0071769 A1, [hereinafter Jagannathan], in view of Chevalier et al., Pub. No.: US 2015/0127565 A1, [hereinafter Chevalier].

	As per claim 1, Jagannathan teaches a computer-implemented method (paragraph 0002, discussing a method that allows database queries to be saved and an efficient mechanism that matches records whenever they are added or modified to all of the saved queries) comprising: 

	in response to receiving a job posting in a database of an online service, initiating a near real-time notification generation process (paragraph 0019, discussing that the application notifies the user whenever any new data that matches the search gets added to the database; paragraph 0020, discussing a method that allows database queries to be saved and an efficient mechanism that matches records whenever they are added to all of the saved queries and returns the list of those queries that match a given record as soon as the record is added; paragraph 0350, discussing that FIG. 7 illustrates one possible use of the invention in an online classified portal  (e.g. Job, Real Estate, Automobile search portal, etc.) which conventionally provide the ability for customers to perform online searches on a database of records via a network such as the Internet and World Wide Web using conventional search engines, query tools and interfaces and associated web pages well known to those skilled in the art. While these searches produce results that are typically snapshots in time, the underlying database is continuously updated with new records (listings of new jobs, homes, cars, job seekers, etc.); paragraph 0351, discussing that rather than requiring users to re-execute the search periodically to retrieve new listings that match their criteria, the invention allows online portal to create search agents which are executed automatically on a periodic basis to determine new matches since the first time the search query was created. As another example, online portal may execute the search agents each time a record in the database is added [i.e., This shows that a near real-time notification generation process is initiated in response to receiving a job posting in a database of an online service – as noted above, the records correspond to listings of new jobs]; paragraph 0353, discussing that when new records are stored in the database (for example, using the automated search agents as mentioned above), portal 700 uses matching algorithms to determine which saved queries in list 704 are affected. The portal can then either notify the user associated with the saved query and/or push the new results to the associated user via any one of a plurality of known signaling methods or mechanisms (e.g. sending a message via email or RSS feed, dynamically updating a screen via Ajax, etc.); paragraph 0354) by: 

	processing the job posting to identify, in the job posting, a first set of attribute values that corresponds with a first set of attributes (paragraph 0020, discussing a method that allows database queries to be saved and an efficient mechanism that matches records [i.e., job posting – as noted above, the records correspond to job listings– see paragraph 0350] whenever they are added to all of the saved queries and returns the list of those queries that match a given record as soon as the record is added. If used in an online search portal example (e.g. a job search site), the invention would allow the searcher to submit and save his search criteria once and the application would return the listings that match the search criteria at that point in time and will also automatically match any new listings that get added after the query gets saved and if a match occurs would notify the user of the listing as soon as the listing is added]; paragraphs 0211, 0351);

	for each saved search of a plurality of saved searches specified by an end-user of the online service, determining whether the job posting satisfies a first set of search criteria of said each saved search by determining whether the first set of attribute values matches the first set of search criteria of said each saved search (paragraph 0020, discussing a method that allows database queries to be saved and an efficient mechanism that matches records [i.e., job posting – as noted above, the records correspond job listings – see paragraph 0350] whenever they are added to all of the saved queries and returns the list of those queries that match a given record  [i.e., determining whether the job posting satisfies a first set of search criteria of said each saved search] as soon as the record is added. If used in an online search portal example (e.g. a job search site), the invention would allow the searcher to submit and save his search criteria [i.e., the searcher search criteria corresponds to the first set of search criteria of said each saved search] once and the application would return the listings that match the search criteria at that point in time and will also automatically match any new listings that get added after the query gets saved and if a match occurs would notify the user of the listing as soon as the listing is added; paragraph 0352, discussing matching and retrieval of all saved searches/queries every time a new record (Job, Home, Car) is added to the database; paragraph 0034); 

	for each saved search, automatically generating a near real-time notification associated with the job posting (paragraph 0020, discussing that a method that allows database queries to be saved and an efficient mechanism that matches records whenever they are added to all of the saved queries and returns the list of those queries that match a given record as soon as the record is added; paragraph 0023, discussing that the method includes providing a query tool and a database of records [i.e., job posting – as noted above, the records correspond to listing of new jobs – see paragraph 0350] accessible via an online portal, receiving a query from a user via the online portal, using the query tool to perform a search of the database, and returning search results to the user, parsing the query to extract its conditions and saving the query and its associated extracted conditions, receiving a new record for storing in the database, comparing the received record against the extracted conditions, and notifying the user; paragraph 0353, discussing that when new records are stored in database 702 (for example, using the automated search agents as mentioned above, or manually via an administrator interface, or by other users via a web interface provided by portal 700 via the Internet), portal 700 uses the matching algorithms to determine which saved queries in list 704 are affected. The portal can then push the new results to the associated user via any one of a plurality of known signaling methods or mechanisms (e.g. sending a message via email or RSS feed, dynamically updating a screen via Ajax, etc.) [i.e., This shows automatically generating a near real-time notification associated with the job posting]; paragraph 0354); and   
	
	sending, to a computing device of a user associated with said each saved search, the near real-time notification associated with the job posting (paragraph 0353, discussing that when new records are stored in database 702 (for example, using the automated search agents as mentioned above, or manually via an administrator interface, or by other users via a web interface provided by portal 700 via the Internet), portal 700 uses the matching algorithms to determine which saved queries in list 704 are affected. The portal can then push the new results to the associated user via any one of a plurality of known signaling methods or mechanisms (e.g. sending a message via email or RSS feed, dynamically updating a screen via Ajax, etc.) [i.e., sending a message to the associated user suggests sending, to a computing device of a user associated with said each saved search, the near real-time notification associated with the job posting]; paragraph 0354, discussing that by providing instantaneous matching of new records to saved searches, the invention enhances the user experience of search portals such as 700 and also provides a competitive advantage to customers in time-sensitive domains like, jobs, real estate, automobiles etc.);

	Jagannathan does not explicitly teach adding said each saved search to a first subset of saved searches if the job posting satisfies the first set of search criteria; for each saved search of the first subset of saved searches, processing the job posting to identify, in the job posting, a second set of attribute values that corresponds to a second set of attributes that is different than the first set of attributes and determining whether the job posting satisfies a second set of search criteria of said each saved search by determining whether the second set of attribute values matches the second set of search criteria of said each saved search; adding said each saved search of the first subset of saved searches to a second subset of saved searches if the job posting satisfies the second set of search criteria; for each saved search of the second subset of saved searches, automatically generating a near real-time notification associated with the job posting; and  sending, to a computing device of a user associated with said each saved search, the near real-time notification associated with the job posting. Chevalier in the analogous art of job listings notification systems teaches these concepts. Chevalier teaches:

	adding said each saved search to a first subset of saved searches if the job posting satisfies the first set of search criteria (paragraph 0699, discussing that applicant may also be allowed to indicate required criteria. For example, if an applicant is interested in finding a job with a particular schedule, salary and/or location, the applicant might designate one of these parameters as required criteria [i.e., first set of criteria]. Any such identified required criteria would be added to the primary criteria matching; paragraph 0700, discussing that the results of the primary criteria matching are passed to a decision block where a check is made to determine if any matching job listings were identified...In a further embodiment, the search criteria may be saved and the search be re-run at a later date when the job listings information may have been supplemented or modified…If the matching job listings has many entries, the process continues on to the secondary criteria match screening [i.e., This shows adding said each saved search to a first subset of saved searches if the job posting satisfies the first set of search criteria]; paragraph 0701, discussing that a screen of the remaining job listings is performed to determine which job listings meet one or more of the secondary criteria. The results of this match screen are passed to a decision block 10667...If only a small number of job listings meet any of the secondary criteria, the information for those job listings is output to the applicant);

	for each saved search of the first subset of saved searches, processing the job posting to identify, in the job posting, a second set of attribute values that corresponds to a second set of attributes that is different than the first set of attributes (paragraph 0700, discussing that the process continues on to the secondary criteria match screening; paragraph 0701, discussing that a screen of the remaining job listings is performed to determine which job listings meet one or more of the secondary criteria [i.e., This shows processing the job posting to identify, in the job posting, a second set of attribute values that corresponds to a second set of attributes that is different than the first set of attributes]. The results of this match screen are passed to a decision block 10667...If only a small number of job listings meet any of the secondary criteria, the information for those job listings is output to the applicant) and

	determining whether the job posting satisfies a second set of search criteria of said each saved search by determining whether the second set of attribute values matches the second set of search criteria of said each saved search (paragraph 0701, discussing that a screen of the remaining job listings is performed to determine which job listings meet one or more of the secondary criteria. The results of this match screen are passed to a decision block 10667...If only a small number of job listings meet any of the secondary criteria, the information for those job listings is output to the applicant; paragraph 0702, discussing that all job listings meeting at least a specified number of secondary criteria can then be presented to the applicant [i.e., This shows determining whether the second set of attribute values matches the second set of search criteria of said each saved search]);and

	adding said each saved search of the first subset of saved searches to a second subset of saved searches if the job posting satisfies the second set of search criteria (paragraph 0701, discussing that if many job listings meet one or more of the secondary criteria further refinement of the screen can be performed; paragraph 0702, discussing that all job listings meeting at least a specified number of secondary criteria can then be presented to the applicant for review 10670. This approach works particularly well when the secondary criteria are not ordered in terms of importance. In other words, if there are a number of secondary criteria without an indication that some of those criteria are more preferred than others, it might be best to give the applicant the information for all the job listings that meet their primary criteria plus the specified number of their secondary criteria; paragraph 0703, discussing that the applicant can then review the job listings to see how each meet their secondary criteria and choose whichever they feel is the best match. In one embodiment, the applicant may rate some or all of the provided job listings and/or select job listings that the applicant feels are a good match and in a further embodiment, the rated and/or selected job listings may be used to refine or adjust criteria 10671 and update the match criteria 10661 used to select job listings for the applicant…In one embodiment, an applicant's screen criteria and/or modified screen criteria may be reflected in subsequent data entry correlation reports for an applicant); 

	for each saved search of the second subset of saved searches, automatically generating a notification associated with the job posting (paragraph 0681, discussing that the results of the searches are processed, relevant job listings are identified, and the identified job listings are presented to is the applicant; paragraph 0693, discussing that an applicant may be notified if a particular listing has an especially high score according to the applicant's profile; paragraph 0701, discussing that if only a small number of job listings meet any of the secondary criteria, the information for those job listings is output to the applicant); and   
	
	sending, to a computing device of a user associated with said each saved search, the notification associated with the job posting (paragraph 0693, discussing that an applicant may be notified if a particular listing has an especially high score according to the applicant's profile; paragraph 0701, discussing that if only a small number of job listings meet any of the secondary criteria, the information for those job listings is output to the applicant).
	
Jagannathan is directed to a method and system for processing job listings. Chevalier is directed towards a method and system for job posting notification. Therefore they are deemed to be analogous as they both are directed towards solutions for providing job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jagannathan with Chevalier because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying Jagannathan to include Chevalier’s features for adding said each saved search to a first subset of saved searches if the job posting satisfies the first set of search criteria; for each saved search of the first subset of saved searches, processing the job posting to identify, in the job posting, a second set of attribute values that corresponds to a second set of attributes that is different than the first set of attributes and determining whether the job posting satisfies a second set of search criteria of said each saved search by determining whether the second set of attribute values matches the second set of search criteria of said each saved search; adding said each saved search of the first subset of saved searches to a second subset of saved searches if the job posting satisfies the second set of search criteria; for each saved search of the second subset of saved searches, automatically generating a near real-time notification associated with the job posting; and  sending, to a computing device of a user associated with said each saved search, the near real-time notification associated with the job posting, in the manner claimed, would serve the motivation of better targeting and serving the job seeker's interest (Chevalier at paragraph 0678); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 2, the Jagannathan-Chevalier combination teaches the computer-implemented method of claim 1. Although not explicitly taught by Jagannathan, Chevalier in the analogous art of job listings notification systems teaches further comprising: for a particular saved search of the second subset of saved searches: calculating a relevance score based on similarity between (1) one or more attributes of a user associated with the particular saved search and (2) one or more attributes of the job posting (paragraph 0151, discussing analyzing information regarding the social networks of the various parties and other information (e.g., match between candidate's skills and job prerequisites, affiliations with companies and/or organizations, location, profile preferences, experiences, education, and/or the like) and determine that a job offered by the recruiter may be relevant to the candidate; paragraph 0170, discussing that a candidate may submit a job search request to the SMP, for example, by searching for "programmer" "NYC." The SMP may then generate a job query and search jobs. The query results are analyzed 350 to determine which jobs may be most relevant to the user; paragraph 0701, discussing that a screen of the remaining job listings is performed to determine which job listings meet one or more of the secondary criteria. The results of this match screen are passed to a decision block 10667...If only a small number of job listings meet any of the secondary criteria, the information for those job listings is output to the applicant);

determining whether the relevance score is above a threshold score (paragraph 0690, discussing finding high scoring jobs, and in one embodiment, jobs scoring over a certain threshold (e.g., jobs scoring 90 or more out of 100). The applicant's information is used to create a search query or series of search queries that will locate job listings relevant to the applicant; paragraph 0772, discussing that one method of classifying whether the matching is a reasonable fit for the pattern is to compare the score to a fixed threshold score. Matchings with scores exceeding the threshold value can be considered plausible matches); 

	automatically sending the near-real time notification associated with the particular saved search only if the relevance score is above the threshold score (paragraph 0681, discussing that the results of the searches are processed, relevant job listings are identified, and the identified job listings are presented to is the applicant; paragraph 0693, discussing that an applicant may be notified if a particular listing has an especially high score according to the applicant's profile; paragraph 0701, discussing that if only a small number of job listings meet any of the secondary criteria, the information for those job listings is output to the applicant). 

Jagannathan is directed to a method and system for processing job listings. Chevalier is directed towards a method and system for job posting notification. Therefore they are deemed to be analogous as they both are directed towards solutions for providing job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jagannathan with Chevalier because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying Jagannathan to include Chevalier’s features for calculating a relevance score based on similarity between one or more attributes of a user associated with the particular saved search and one or more attributes of the job posting; determining whether the relevance score is above a threshold score; automatically sending the near real-time notification associated with the particular saved search only if the relevance score is above the threshold score, in the manner claimed, would serve the motivation of better targeting and serving the job seeker's interest (Chevalier at paragraph 0678); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Jagannathan-Chevalier combination teaches the computer-implemented method of claim 1. Although not explicitly taught by Jagannathan, Chevalier in the analogous art of job listings notification systems teaches wherein the first set of search criteria comprises two or more of attributes: a job title, a company, or a geographic location (paragraph 0140, discussing that a job candidate seeking a position at a company may benefit from having a contact at the company. The contact may be able to put the candidate in touch with a recruiter, recommend the candidate, help expedite processing of the candidate's job application, and/or the like. The SMP may facilitate these actions utilizing information regarding the candidate's social network and/or affiliation with companies and/or organizations, location, profile preferences, skills, experiences, education, and/or the like, and may also utilize such information to recommend relevant jobs to the candidate; paragraph 0410, discussing that the extracted listing terms are then used to determine the key terms. The key terms represent the extracted and categorized portions of the job listings. For example, in the context of job listings key terms might include job title, company, logo, location, full-time/part-time, industry, category, experience, career level, education required, salary, a descriptive tag, and a full description; paragraph 0687, discussing that the job listing and the applicant's profile have matching data elements such as skills, education, location, experience and the like, such correspondence would be reflected in the score; paragraph 0411).

Jagannathan is directed to a method and system for processing job listings. Chevalier is directed towards a method and system for job posting notification. Therefore they are deemed to be analogous as they both are directed towards solutions for providing job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jagannathan with Chevalier because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying Jagannathan to include Chevalier’s features for  wherein the first set of search criteria comprises two or more of attributes: a job title, a company, or a geographic location, in the manner claimed, would serve the motivation of better targeting and serving the job seeker's interest (Chevalier at paragraph 0678); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, the Jagannathan-Chevalier combination teaches the computer-implemented method of claim 1. Jagannathan further teaches wherein each saved search in the plurality of saved searches is associated with a different search query associated with a user (paragraph 0020, discussing a method that allows database queries to be saved and an efficient mechanism that matches records [i.e., job postings] whenever they are added to all of the saved queries; paragraph 0351, discussing that in addition to saving the customers' queries, the online portal 700 also can have functionality for creating and maintaining user accounts, and/or other mechanisms for identifying customers and associating them with the saved queries).

As per claim 10, the Jagannathan-Chevalier combination teaches the computer-implemented method of claim 1. Jagannathan further teaches wherein the job posting is a first job posting (paragraph 0002, discussing a method that allows database queries to be saved and an efficient mechanism that matches records whenever they are added or modified to all of the saved queries; paragraph 0350, discussing that FIG. 7 illustrates one possible use of the invention in an online classified portal (e.g. Job, Real Estate, Automobile search portal, etc.) which conventionally provide the ability for customers to perform online searches on a database of records via a network such as the Internet and World Wide Web using conventional search engines, query tools and interfaces and associated web pages well known to those skilled in the art. While these searches produce results that are typically snapshots in time, the underlying database is continuously updated with new records (listings of new jobs, homes, cars, job seekers, etc.)), 

the method further comprising: in response to receiving a second job posting that is different than the first job posting: identifying, in the second job posting, a third set of attribute values that corresponds to the first set of attributes (paragraph 0020, discussing a method that allows database queries to be saved and an efficient mechanism that matches records [i.e., job postings – as noted above, the records correspond to job listings – see paragraph 0350] whenever they are added to all of the saved queries and returns the list of those queries that match a given record as soon as the record is added. If used in an online search portal example (e.g. a job search site), the invention would allow the searcher to submit and save his search criteria once and the application would return the listings that match the search criteria [i.e., This shows that a third set of attribute values that corresponds to the first set of attributes is identified in the second job posting] at that point in time and will also automatically match any new listings that get added after the query gets saved and if a match occurs would notify the user of the listing as soon as the listing is added; paragraphs 0211, 0351);

	for each saved search of a plurality of saved searches: determining whether the second job posting satisfies the first set of search criteria of said each saved search (paragraph 0020, discussing a method that allows database queries to be saved and an efficient mechanism that matches records [i.e., job posting – as noted above, the records correspond to job listings – see paragraph 0350] whenever they are added to all of the saved queries and returns the list of those queries that match a given record  [i.e., determining whether the second job posting satisfies the first set of search criteria of said each saved search] as soon as the record is added. If used in an online search portal example (e.g. a job search site), the invention would allow the searcher to submit and save his search criteria once and the application would return the listings that match the search criteria at that point in time and will also automatically match any new listings that get added after the query gets saved and if a match occurs would notify the user of the listing as soon as the listing is added; paragraph 0352, discussing matching and retrieval of all saved searches/queries every time a new record (Job, Home, Car) is added to the database; paragraph 0034).

wherein determining whether the second job posting satisfies the first set of search criteria of said each saved search comprises determining whether the third set of attribute values matches the first set of search criteria of said each saved search (paragraph 0020, discussing a method that allows database queries to be saved and an efficient mechanism that matches records [i.e., second job posting] whenever they are added to all of the saved queries and returns the list of those queries that match a given record as soon as the record is added. If used in an online search portal example (e.g. a job search site), the invention would allow the searcher to submit and save his search criteria once and the application would return the listings that match the search criteria at that point in time and will also automatically match any new listings that get added after the query gets saved and if a match occurs would notify the user of the listing as soon as the listing is added; paragraph 0352, discussing matching and retrieval of all saved searches/queries every time a new record (Job, Home, Car) is added to the database; paragraph 0034).

	Jagannathan does not explicitly teach adding said each saved search to a third subset of saved searches if the second job posting satisfies the first set of search criteria; for each saved search of the third subset of saved searches: identifying, in the second job posting, a fourth set of attribute values that corresponds to the second set of attributes; determining whether the second job posting satisfies the second set of search criteria of said each saved search; wherein determining whether the second job posting satisfies the second set of search criteria of said each saved search comprises determining whether the fourth set of attribute values matches the second set of search criteria of said each saved search; adding said each saved search to a fourth subset of saved searches if the second job posting satisfies the second set of search criteria; for a particular saved search in the fourth subset, determining to not send, to a computing device of a user that is associated with the particular saved search, a notification about the second job posting. However, Chevalier in the analogous art of job listings notification systems teaches these concepts. Chevalier teaches:

	adding said each saved search to a third subset of saved searches if the second job posting satisfies the first set of search criteria (paragraph 0150, discussing that a recruiter 115 may post a job "Job 2" to the SMP; paragraph 0699, discussing that applicant may also be allowed to indicate required criteria. For example, if an applicant is interested in finding a job with a particular schedule, salary and/or location, the applicant might designate one of these parameters as required criteria [i.e., first set of search criteria]. Any such identified required criteria would be added to the primary criteria matching; paragraph 0700, discussing that the results of the primary criteria matching are passed to a decision block where a check is made to determine if any matching job listings were identified...In a further embodiment, the search criteria may be saved and the search be re-run at a later date when the job listings information may have been supplemented or modified…If the matching job listings has many entries, the process continues on to the secondary criteria match screening [i.e., This suggests adding said each saved search to a third subset of saved searches if the second job posting satisfies the first set of search criteria]; paragraph 0701, discussing that a screen of the remaining job listings is performed to determine which job listings meet one or more of the secondary criteria. The results of this match screen are passed to a decision block 10667...If only a small number of job listings meet any of the secondary criteria, the information for those job listings is output to the applicant);

	for each saved search of the third subset of saved searches: identifying, in the second job posting, a fourth set of attribute values that corresponds to the second set of attributes (paragraph 0700, discussing that the process continues on to the secondary criteria match screening; paragraph 0701, discussing that a screen of the remaining job listings is performed to determine which job listings meet one or more of the secondary criteria [i.e., This suggests identifying, in the second job posting, a fourth set of attribute values that corresponds to a second set of attributes]. The results of this match screen are passed to a decision block 10667...If only a small number of job listings meet any of the secondary criteria, the information for those job listings is output to the applicant);

	determining whether the second job posting satisfies the second set of search criteria of said each saved search (paragraph 0701, discussing that a screen of the remaining job listings is performed to determine which job listings meet one or more of the secondary criteria. The results of this match screen are passed to a decision block 10667...If only a small number of job listings meet any of the secondary criteria, the information for those job listings is output to the applicant; paragraph 0702, discussing that all job listings meeting at least a specified number of secondary criteria can then be presented to the applicant);and

	wherein determining whether the second job posting satisfies the second set of search criteria of said each saved search comprises determining whether the fourth set of attribute values matches the second set of search criteria of said each saved search (paragraph 0701, discussing that a screen of the remaining job listings is performed to determine which job listings meet one or more of the secondary criteria. The results of this match screen are passed to a decision block 10667...If only a small number of job listings meet any of the secondary criteria, the information for those job listings is output to the applicant; paragraph 0702, discussing that all job listings meeting at least a specified number of secondary criteria can then be presented to the applicant [i.e., This suggests determining whether the fourth set of attribute values matches the second set of search criteria of said each saved search]); and
adding said each saved search to a fourth subset of saved searches if the second job posting satisfies the second set of search criteria (paragraph 0701, discussing that if many job listings meet one or more of the secondary criteria further refinement of the screen can be performed; paragraph 0702, discussing that all job listings meeting at least a specified number of secondary criteria can then be presented to the applicant for review 10670. This approach works particularly well when the secondary criteria are not ordered in terms of importance. In other words, if there are a number of secondary criteria without an indication that some of those criteria are more preferred than others, it might be best to give the applicant the information for all the job listings that meet their primary criteria plus the specified number of their secondary criteria; paragraph 0703, discussing that the applicant can then review the job listings to see how each meet their secondary criteria and choose whichever they feel is the best match. In one embodiment, the applicant may rate some or all of the provided job listings and/or select job listings that the applicant feels are a good match and in a further embodiment, the rated and/or selected job listings may be used to refine or adjust criteria 10671 and update the match criteria 10661 used to select job listings for the applicant…In one embodiment, an applicant's screen criteria and/or modified screen criteria may be reflected in subsequent data entry correlation reports for an applicant  );

for a particular saved search in the fourth subset, determining to not send, to a computing device of a user that is associated with the particular saved search, a notification about the second job posting (paragraph 0693, discussing notifying an applicant if a job listing is found that is especially well matched to the applicant; paragraph 0702, discussing that all job listings meeting at least a specified number of secondary criteria can then be presented to the applicant for review).

Jagannathan is directed to a method and system for processing job listings. Chevalier is directed towards a method and system for job posting notification. Therefore they are deemed to be analogous as they both are directed towards solutions for providing job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jagannathan with Chevalier because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying Jagannathan to include Chevalier’s features for  adding said each saved search to a third subset of saved searches if the second job posting satisfies the first set of search criteria; for each saved search of the third subset of saved searches: identifying, in the second job posting, a fourth set of attribute values that corresponds to the second set of attributes; determining whether the second job posting satisfies the second set of search criteria of said each saved search; wherein determining whether the second job posting satisfies the second set of search criteria of said each saved search comprises determining whether the fourth set of attribute values matches the second set of search criteria of said each saved search; adding said each saved search to a fourth subset of saved searches if the second job posting satisfies the second set of search criteria; for a particular saved search in the fourth subset, determining to not send, to a computing device of a user that is associated with the particular saved search, a notification about the second job posting, in the manner claimed, would serve the motivation of better targeting and serving the job seeker's interest (Chevalier at paragraph 0678); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, the Jagannathan-Chevalier combination teaches a system for generating notifications. Jagannathan further teaches the system comprising: one or more processors; one or more non-transitory computer-readable storage media storing sequences of instructions (paragraph 0024, discussing an apparatus for searching for records in a table according to the invention includes a query processor; paragraph 0349).

Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.
Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.

23.	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan in view of Chevalier, in further view of Balasia et al., Patent No.: US 10,296,873 B1, [hereinafter Balasia].

As per claim 4, the Jagannathan-Chevalier combination teaches the computer-implemented method of claim 1. Jagannathan further teaches further comprising: for a first saved search of the second subset of saved searches: determining a first type of communication channel specified by a first user associated with the first saved search (paragraph 0351, discussing that customer information maintained by portal 700 can also include email addresses, and other profiles or information that allow a user to specify a preference and/or means of being notified of changed search results; paragraph 0353); and

sending a first notification about the job posting through the first type of communication channel (paragraph 0351, discussing that customer information maintained by portal 700 can also include email addresses, and other profiles or information that allow a user to specify a preference and/or means of being notified of changed search results; paragraph 0353, discussing that when new records [i.e., job postings] are stored in database 702 (for example, using the automated search agents as mentioned above, or manually via an administrator interface, or by other users via a web interface provided by portal 700 via the Internet), portal 700 uses the matching algorithms to determine which saved queries in list 704 are affected. The portal can then either notify the user associated with the saved query and/or push the new results to the associated user via any one of a plurality of known signaling methods or mechanisms (e.g. sending a message via email or RSS feed)).

Jagannathan does not explicitly teach for a second saved search of the second subset of saved searches: determining a second type of communication channel specified by a second user associated with the second saved search, wherein the second type is different than the first type; and sending a second notification about the job posting through the second type of communication channel. However, Balasia in the analogous art of  teaches these concepts. Balasia teaches:

for a second saved search of the second subset of saved searches: determining a second type of communication channel specified by a second user associated with the second saved search, wherein the second type is different than the first type (col. 11, lines 39-63, discussing that the personalized search results and search result rankings can then be “pushed” to the user at these periodic or regular intervals, or when the user has been included in personalized network search results and search result rankings for another respondent or co-respondent, in addition to when requested by the user, providing corresponding user notifications which are especially significant for time-sensitive information. For example, a push notification of a potential employment opportunity may be sent via SMS or text to a user's smartphone or other device, causing a messaging application to open on the smartphone or other device, and displaying an Internet link for the user to access for learning greater details about the information provided in the push notification; col. 19, lines 43-55, discussing that a user (respondent) typically registers with the search provider, such as Workfountain and establishes a free account, for several reasons, including to enable push notifications (and select the type(s) of notifications, such as text, email, etc.) [i.e., This shows a second type of communication channel different than the first type of communication channel] when personalized and ranked search results are returned, and to enable the user to access the search results and communicate with a candidate or prospective employer, for example and without limitation; col. 28, lines 17-30, discussing that an advantage of user registration, such as by setting up a user profile, is that follow on communication may be established between the respondent and co-respondent entities represented in the personalized search results and search result rankings. For example, as illustrated in the GUI 950 FIG. 9B, by clicking on a Request to Connect button 955, a respondent or co-respondent may contact the other, such as through an email or as a separate communication facilitated via messaging through the server system 200); and

sending a second notification about the job posting through the second type of communication channel (col. 24, lines 9-45, discussing that the ranking generator 240 sorts and ranks each of these respondent—co-respondent combinations according to the corresponding pair-wise alignment score for the selected combination, typically ranked from highest to lowest, and does so for each of the respondents and co-respondents. Continuing with the example above, a representative sorting and ranking will be generated for a selected co-respondent (e.g., an employer) “A”, as respondent 3, followed by respondent 6, etc., while another (and typically different) sorting and ranking will be generated for each of the respondents (e.g., candidates) [i.e., the other respondent corresponds to the second user associated with the second saved search]. Continuing again with the example above, a representative sorting and ranking will be generated for respondent 3, as co-respondent B followed by respondent A, etc., while a representative sorting and ranking will be generated for respondent 8, as co-respondent A followed by respondent B, etc. This also shows that the various sorting and ranking can result in each respondent and co-respondent having different search results and rankings; col. 24, lines 52-67 & col. 25, lines 1-7, discussing that following the sorting and ranking, the personalized search results and search result rankings are additionally filtered by the search engine when indicated in the user profile information of a respondent as mentioned above, such as to block or eliminate potential search results...The personalized search results and search result rankings are output by the search engine to each of the respondents such as through the representative, personalized, sorted and ranked listing 910 of candidates shown on GUI 900 illustrated in FIG. 9A. In representative embodiments, the search engine may also and preferably does provide one or more push notifications (e.g., a text or an email, for example, to a computer or a smartphone of a respondent or a co-respondent) of the personalized search results and search result ranking [i.e., This shows that a second notification about the job posting is sent through the second type of communication channel – as noted above, each user registers with the search provider and enables push notification by selecting the type of notification, such as text, email, etc. (see col. 19, lines 43-55)]; col. 25, lines 34-48: “Those having skill in the art will recognize that the steps indicated in FIG. 4 (and in FIG. 5) may be performed in a wide variety of orders, for example, additional filtering step 445 may be performed at any time prior to outputting the personalized search results and search result rankings. In addition, many of the steps and processes may be performed by the search engine in parallel or multithreaded, particularly in multicore embodiments, such as the scoring of each respondent and co-respondent combination assigned to a different core in a multicore processor, or performed simultaneously and in parallel across different queries 605, 610 and corresponding return queries 615, 620 or for different respondents and co-respondents, with all such variations considered equivalent and within the scope of the present disclosure.”).

The Jagannathan-Chevalier combination describes features related to job notifications. Balasia is directed towards a method and system for personalization of employment search results and search result rankings. Therefore they are deemed to be analogous as they both are directed towards solutions for providing job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jagannathan-Chevalier with Balasia because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying the Jagannathan-Chevalier combination to include Balasia’s features for including for a second saved search of the second subset of saved searches: determining a second type of communication channel specified by a second user associated with the second saved search; and sending a second notification about the job posting through the second type of communication channel, in the manner claimed, would serve the motivation of providing highly personalized search results, search filtering, and search result rankings, thereby dramatically decreasing the amount of search time required for a user to discover relevant and actionable information (Balasia at col. 12, lines 10-22); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Jagannathan-Chevalier combination teaches the computer-implemented method of claim 1. While Jagannathan describes creating search agents which are executed automatically on a periodic basis to determine new matches (paragraph 0351), but it doesn’t explicitly teach further comprising: for each saved search of the second subset of saved searches: determining a frequency setting specified by a user associated with said each saved search; sending the near real-time notification to the computing device is based on determining that the frequency setting is set to instant. However, Balasia in the analogous art of job matching systems teaches these concepts. Balasia teaches: 

further comprising: for each saved search of the second subset of saved searches: determining a frequency setting specified by a user associated with said each saved search (col. 5, lines 5-9, discussing that the one or more processors may be further adapted to generate a push notification of the personalized network search results and search result rankings for transmission by the network input and output interface to the respondent; col. 11, lines 39-46, discussing that the personalized search results and search result rankings can then be “pushed” to the user at these periodic or regular intervals [i.e.,  frequency], or when the user has been included in personalized network search results and search result rankings for another respondent or co-respondent, in addition to when requested by the user, providing corresponding user notifications which are especially significant for time-sensitive information);

sending the near real-time notification to the computing device is based on determining that the frequency setting is set to instant (col. 5, lines 5-9, discussing that the one or more processors may be further adapted to generate a push notification of the personalized network search results and search result rankings for transmission by the network input and output interface to the respondent; col. 11, lines 39-46, discussing that the personalized search results and search result rankings can then be “pushed” to the user at these periodic or regular intervals [i.e.,  frequency], or when the user has been included in personalized network search results and search result rankings for another respondent or co-respondent, in addition to when requested by the user, providing corresponding user notifications which are especially significant for time-sensitive information; col. 25, lines 8-28, discussing that the significance of this latter notification step should not be underestimated, as these personalized search results and search result rankings may be quite time-sensitive, especially for searches in selected areas, such as employment, for example (e.g., employment opportunities may get “stale” quickly as positions get filled or candidates accept other employment opportunities), and a respondent may want to be notified immediately of pertinent or relevant search results. For example, a candidate may want an immediate notification to promptly respond to a good employment opportunity, e.g., to be able to respond appropriately and timely before someone else might respond to the opportunity or recruit the candidate; col. 38, lines 10-40: “The network interface (IO) circuits 215, 315 are also adapted to receive and/or transmit signals externally to the server system 200 and client device 300, 300A, respectively, such as through hard-wiring or RF signaling, for example, to receive and transmit information in real-time, such as queries 605, 610, return queries 615, 620, and personalized search results and search result rankings.”).

The Jagannathan-Chevalier combination describes features related to job matching and job notifications. Balasia is directed towards a method and system for personalization of employment search results and search result rankings. Therefore they are deemed to be analogous as they both are directed towards solutions for providing job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jagannathan-Chevalier with Balasia because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying the Jagannathan-Chevalier combination to include Balasia’s features for including for a second saved search of the second subset of saved searches: determining a second type of communication channel specified by a second user associated with the second saved search; and sending a second notification about the job posting through the second type of communication channel, in the manner claimed, would serve the motivation of providing highly personalized search results, search filtering, and search result rankings, thereby dramatically decreasing the amount of search time required for a user to discover relevant and actionable information (Balasia at col. 12, lines 10-22); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

24.	Claims 3, 6-7, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan, in view of Chevalier, in further view of Cohen et al., Pub. No.: US 2015/0227891 A1, [hereinafter Cohen].

As per claim 3, the Jagannathan-Chevalier combination teaches the computer-implemented method of claim 1. Although not explicitly taught by the Jagannathan-Chevalier combination, Cohen in the analogous art of job matching systems teaches:

further comprising: for a particular saved search of the second subset of saved searches: determining whether data about the job posting has already been sent to a computing device of a particular user associated with the particular saved search (paragraph 0060, discussing that the job analytics system can further monitor which jobs are posted to users to seek to prevent job postings from being duplicated to a single user, as well as record analytical information related to the number of times, for instance, that a presented job has been clicked on by a user and the user characteristics of users who have clicked on job presentations…The job analytics system can further terminate job bids that, for instance, meet a termination date or are being presented to users unsatisfactorily frequently or unsuccessfully); and

removing the particular saved search from the second subset of saved searches in response to determining that the data about the job posting has already been sent to the computing device of the particular user (paragraph 0033, discussing logic that can identify user profiles that conform to a given job profile; paragraph 0060, discussing that the job analytics system can further monitor which jobs are posted to users to seek to prevent job postings from being duplicated to a single user [i.e., preventing job posting from being duplicated to a single user suggests removing the particular saved search from the second subset of saved searches in response to determining that the data about the job posting has already been sent to the particular user], as well as record analytical information related to the number of times, for instance, that a presented job has been clicked on by a user and the user characteristics of users who have clicked on job presentations…The job analytics system can further terminate job bids that, for instance, meet a termination date or are being presented to users unsatisfactorily frequently or unsuccessfully; paragraph 0132).

The Jagannathan-Chevalier combination describes features related to job matching and job notifications. Cohen is directed towards an automatic job application engine. Therefore they are deemed to be analogous as they both are directed towards solutions for proving job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Jagannathan-Chevalier combination with Cohen because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying the Jagannathan-Chevalier combination to include Cohen’s features for removing the particular saved search from the second subset of saved searches in response to determining that the data about the job posting has already been sent to the computing device of the particular user, in the manner claimed, would serve the motivation of making meaningful comparisons, and thereby provide relatively accurate results when presenting user profiles similar to a job profile (Cohen at paragraph 0051); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, the Jagannathan-Chevalier combination teaches the computer-implemented method of claim 1. Jagannathan further teaches further comprising: receiving the job posting comprising a plurality of attribute values (paragraph 0350, discussing that the underlying database is continuously updated with new records (listings of new jobs, homes, cars, job seekers, etc.); paragraph 0351, discussing that rather than requiring users to re-execute the search periodically to retrieve new listings that match their criteria, the invention allows online portal to create search agents which are executed automatically on a periodic basis to determine new matches since the first time the search query was created. As another example, online portal may execute the search agents each time a record  [i.e., job listing] in the database is added);

ingesting the job posting by: identifying an attribute value of an attribute in the set of attributes (paragraph 0350, discussing that the underlying database is continuously updated with new records (listings of new jobs, homes, cars, job seekers, etc.); paragraph 0353, discussing that new records [i.e., job listings] are stored in the database; claim 7: “wherein the table comprises a plurality of attributes associated with each record”; paragraphs 0322, 0342, 0352).

The Jagannathan-Chevalier combination does not explicitly teach that the identifier is standardized; and storing the job posting with the standardized identifier for the respective value in a database. However, Cohen in the analogous art of job matching systems teaches these concepts. Cohen teaches:

determining a standardized identifier for the attribute value (paragraph 0038, discussing that one characteristic that may be used to identify similarities between user profiles and a job profile is work experience. Work experience may be included as a characteristic in a user profile directly or may be arrived at indirectly, such as by being measured in the number of years since a user graduated from a selected educational institution or achieved a particular educational level. While work experience, in an example, may not be included as raw data in a user's profile, it may be derived with a calculation if the user's graduation date is specified in the user's profile. In addition, in some examples, the characteristic extraction engine may standardize and/or normalize various characteristics, such as a user's job or position title, or the name of a company at which a user has indicated being employed. In some examples, certain profile characteristics may be retrieved from external data sources, using other information included in the recommendation entity as part of a query to the external data source; paragraph 0051, discussing that the characteristic extraction engine can include logic to normalize or standardize certain characteristics, such as profile characteristics. For instance, in some examples, a user may be prompted to provide his or her job title. Because job titles can vary from one company to the next, and from one industry to the next, job titles may be normalized or standardized…);

storing the job posting with the standardized identifier for the respective value in a database (paragraph 0051, discussing that in addition to deriving various characteristics, and retrieving various characteristics, the characteristic extraction engine can include logic to normalize or standardize certain characteristics, such as profile characteristics. For instance, in some examples, a user may be prompted to provide his or her job title. Because job titles can vary from one company to the next, and from one industry to the next, job titles may be normalized or standardized. For example, the simple job title, "analyst" may have very different meanings in different industries. By normalizing and/or standardizing the job titles and then writing the standardized and normalized job titles to each user's enhanced characteristics, the recommendation engine can make meaningful comparisons, and thereby provide relatively accurate results when presenting user profiles similar to a job profile; paragraph 0079, discussing that the relevant characteristics for one of the user characteristics and the job profile are retrieved. In some instances, the job profile may be selected by a user, while in other instances, an application or process selects a particular job profile. In any case, the relevant job profile characteristics for the selected job profile are those job profile characteristics specified in the profile matching configuration file. In some examples, each user and job profile may have an identifier (e.g., such as a user or job identifier, or, user or job profile identifier). Accordingly, a request to identify job profiles similar to user characteristics may include an identifier identifying the job profile. With this, the matching engine can retrieve the necessary characteristics from the pre-processed, enhanced user or job profile for the particular user or job identified by the user or job identifier, as the case may be).

The Jagannathan-Chevalier combination describes features related to job matching and job notifications. Cohen is directed towards an automatic job application engine. Therefore they are deemed to be analogous as they both are directed towards solutions for proving job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Jagannathan-Chevalier combination with Cohen because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying the Jagannathan-Chevalier combination to include Cohen’s features for determining a standardized identifier for the attribute value and storing the job posting with the standardized identifier for the respective value in a database, in the manner claimed, would serve the motivation of making meaningful comparisons, and thereby provide relatively accurate results when presenting user profiles similar to a job profile (Cohen at paragraph 0051); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Jagannathan-Chevalier combination teaches the computer-implemented method of claim 1. Jagannathan further teaches further comprising: receiving a search query from a first user, the search query including a set of attributes (paragraph 0017, discussing that job seekers can search for Job Listings by inputting the search criteria in a search form. The site then returns all the Job Listings that match the inputted criteria. In this scenario the criteria input by the user in the search form is translated into a SQL query and executed. The result set returned by the query is then formatted and displayed back to the user; paragraph 0020);

identifying a corresponding value associated with each of the set of attributes (paragraph 0017, discussing that job seekers can search for Job Listings by inputting the search criteria in a search form. The site then returns all the Job Listings that match the inputted criteria. In this scenario the criteria input by the user in the search form is translated into a SQL query and executed. The result set returned by the query is then formatted and displayed back to the user; paragraph 0020, discussing allowing  the searcher to submit and save his search criteria once and the application would return the listings that match the search criteria at that point in time; paragraph 0315).

The Jagannathan-Chevalier combination does not explicitly teach determining a standardized identifier for the corresponding value; associating the standardized identifier with a user identification associated with the first user; and storing the user identifier and the standardized identifier as a first saved search. However, Cohen in the analogous art of job matching systems teaches these concepts. Cohen teaches:

determining a standardized identifier for the corresponding value (paragraph 0038, discussing that one characteristic that may be used to identify similarities between user profiles and a job profile is work experience. Work experience may be included as a characteristic in a user profile directly or may be arrived at indirectly, such as by being measured in the number of years since a user graduated from a selected educational institution or achieved a particular educational level. While work experience, in an example, may not be included as raw data in a user's profile, it may be derived with a calculation if the user's graduation date is specified in the user's profile. In addition, in some examples, the characteristic extraction engine may standardize and/or normalize various characteristics, such as a user's job or position title, or the name of a company at which a user has indicated being employed. In some examples, certain profile characteristics may be retrieved from external data sources, using other information included in the recommendation entity as part of a query to the external data source; paragraph 0051, discussing that the characteristic extraction engine can include logic to normalize or standardize certain characteristics, such as profile characteristics. For instance, in some examples, a user may be prompted to provide his or her job title. Because job titles can vary from one company to the next, and from one industry to the next, job titles may be normalized or standardized…);

associating the standardized identifier with a user identification associated with the first user (paragraph 0051, discussing that in addition to deriving various characteristics, and retrieving various characteristics, the characteristic extraction engine can include logic to normalize or standardize certain characteristics, such as profile characteristics. For instance, in some examples, a user may be prompted to provide his or her job title. Because job titles can vary from one company to the next, and from one industry to the next, job titles may be normalized or standardized. For example, the simple job title, "analyst" may have very different meanings in different industries. By normalizing and/or standardizing the job titles and then writing the standardized and normalized job titles to each user's enhanced characteristics, the recommendation engine can make meaningful comparisons, and thereby provide relatively accurate results when presenting user profiles similar to a job profile; paragraph 0112, discussing that prior to the comparison of the profile of the member to the requirements for the employment position, the online social networking service normalizes the data in the member's profile and normalizes the data in the requirements for the employment position. This normalization permits a more accurate comparison between the member profile and the employment requirements. For example, a member may list "web site development" as a skill, and the employment position requirements may be seeking a "web designer." The online social networking services can normalize both of these to "web design and development," and as normalized the member would match this particular employment requirement);

storing the user identifier and the standardized identifier as a first saved search (paragraph 0051, discussing that in addition to deriving various characteristics, and retrieving various characteristics, the characteristic extraction engine can include logic to normalize or standardize certain characteristics, such as profile characteristics. For instance, in some examples, a user may be prompted to provide his or her job title. Because job titles can vary from one company to the next, and from one industry to the next, job titles may be normalized or standardized. For example, the simple job title, "analyst" may have very different meanings in different industries. By normalizing and/or standardizing the job titles and then writing the standardized and normalized job titles to each user's enhanced characteristics, the recommendation engine can make meaningful comparisons, and thereby provide relatively accurate results when presenting user profiles similar to a job profile; paragraph 0079, discussing that the relevant characteristics for one of the user characteristics and the job profile are retrieved. In some instances, the job profile may be selected by a user, while in other instances, an application or process selects a particular job profile. In any case, the relevant job profile characteristics for the selected job profile are those job profile characteristics specified in the profile matching configuration file. In some examples, each user and job profile may have an identifier (e.g., such as a user or job identifier, or, user or job profile identifier). Accordingly, a request to identify job profiles similar to user characteristics may include an identifier identifying the job profile. With this, the matching engine can retrieve the necessary characteristics from the pre-processed, enhanced user or job profile for the particular user or job identified by the user or job identifier, as the case may be).


The Jagannathan-Chevalier combination describes features related to job matching and job notifications. Cohen is directed towards an automatic job application engine. Therefore they are deemed to be analogous as they both are directed towards solutions for proving job alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Jagannathan-Chevalier combination with Cohen because the references are analogous art because they are both directed to solutions for job posting analysis, which falls within applicant’s field of endeavor (job processing system), and because modifying the Jagannathan-Chevalier combination to include Cohen’s features for determining a standardized identifier for the corresponding value; associating the standardized identifier with a user identification associated with the first user; and storing the user identifier and the standardized identifier as a first saved search, in the manner claimed, would serve the motivation of making meaningful comparisons, and thereby provide relatively accurate results when presenting user profiles similar to a job profile (Cohen at paragraph 0051); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Wadhwa et al., Pub. No.: US 2021/0357869 A1 – relates to the instant notification of job listings posted to an online network using job-seeker similarity.
B.	Saha et al., Patent No.: US 10,565,562 B2 – describes hashing of query and job posting features for improved machine learning model performance.
C.	Kataria et al., Pub. No.: US 10,832,131 B2 – describes the use of semantic similarity in a machine learned job posting result ranking model.
D.	Li et al., Patent No.: US 9,639,827 B1 – describes standardizing extracted entities from a job posting.
E.	Mendez, Jeanky S., and Jehan D. Bulanadi. "Job matcher: A web application job placement using collaborative filtering recommender system." International Journal of Research 9.2 (2020): 103-120 – describes a job matching process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683